             Case 1:19-cv-03412-CRC Document 9 Filed 02/18/20 Page 1 of 3



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


    NORBERT BASENGEZI KATINTIMA,

                      Plaintiff,

             v.                                        Civil Action No. 19-cv-03412 (CRC)

    ANDREA M. GACKI, in her official
    capacity as Director of the United States
    Office of Foreign Assets Control, and THE
    UNITED STATES DEPARTMENT OF
    TREASURY, OFFICE OF FOREIGN
    ASSETS CONTROL,

                      Defendants.


                                     JOINT STATUS REPORT

          Following this Court’s consolidation Order, Dkt. No. 8,1 the parties have discussed a

proposed schedule for next steps in this case, which they set forth below.

          1. Defendants will provide Plaintiffs with the unclassified portions of the administrative

             records underlying their designations by no later than April 15, 2020. The records are

             currently undergoing interagency clearance to assess what information may be released

             to the Plaintiffs, given the presence of classified and otherwise privileged information in

             the records.

          2. Upon receiving the unclassified portions of the administrative records, Plaintiffs will

             review and assess the impact of the released records on this litigation, including whether

             the receipt of the records makes it appropriate for Plaintiffs to amend their respective



1
  On February 4, 2020, this Court consolidated Katintima v. Gacki, et al., 1:19-cv-03412-CRC
with Basengezi v. Gacki, et al., 19-cv-3414 and Nangaa v. Gacki, et al., 19-cv-3415, and ordered
that all future filings shall be filed on docket 19-cv-3412.
                                                   1
           Case 1:19-cv-03412-CRC Document 9 Filed 02/18/20 Page 2 of 3



           Complaints or seek rescission of their designations pursuant to Defendant the United

           States Department of the Treasury’s Office of Foreign Assets Control delisting

           procedures, 31 C.F.R. § 501.807.

       3. To this end, the parties respectfully request that the Court order the parties to provide a

           further joint status report on May 1, 2020, at which point the parties will propose next

           steps for further proceedings, including, if appropriate, a schedule for dispositive

           motions.

       A proposed order to this effect is attached herewith.

Dated: February 18, 2020                             Respectfully submitted,


                                                     JOSEPH H. HUNT
                                                     Assistant Attorney General

                                                     DIANE KELLEHER
                                                     Assistant Branch Director

                                                     /s/ Nicholas Cartier
                                                     ANTONIA KONKOLY
                                                     NICHOLAS CARTIER
                                                     KEVIN SNELL
                                                     Trial Attorneys
                                                     United States Department of Justice
                                                     Civil Division, Federal Programs Branch
                                                     1100 L Street, N.W.
                                                     Washington, DC 20005
                                                     Tel: (202) 616-8351
                                                     Fax: (202) 616-8460
                                                     Email: nicholas.cartier@usdoj.gov

                                                     /s/ Erich C. Ferrari, Esq.
                                                     Erich C. Ferrari, Esq.
                                                     Ferrari & Associates, P.C.
                                                     1455 Pennsylvania Ave., NW
                                                     Suite 400
                                                     Washington, D.C. 20004
                                                     Telephone: (202) 280-6370
                                                     Fax: (877) 448-4885
                                                     Email: ferrari@falawpc.com

                                                 2
Case 1:19-cv-03412-CRC Document 9 Filed 02/18/20 Page 3 of 3



                                 DC Bar No. 978253

                                 Counsel for Plaintiff




                             3
